SECOND AMENDMENT

TO THE

NEW PENSION EQUALIZATION PLAN

 

THIS SECOND AMENDMENT to the Laboratory Corporation of America Amended and
Restated New Pension Equalization Plan (“Plan”), a/k/a the PEP Plan, is made
this 8th day of December 2004.

 

WHEREAS, Laboratory Corporation of America Holdings, a Delaware corporation
(“Parent Company”), created the Plan effective as of November 20, 1996; and

 

WHEREAS, the Plan was amended and restated on August 30, 2001; and

WHEREAS, the Plan was amended by a First Amendment dated May 5, 2004; and

 

WHEREAS, pursuant to Section 4.1, the Parent Company’s Board of Directors has
the right to amend the Plan at any time; and

 

WHEREAS, the Board of Directors has determined to amend the Plan for compliance
with the American Jobs Creation Act of 2004.

 

NOW, THEREFORE, the Parent Company does hereby make this Second Amendment to the
Plan.

 

1.

Form and Time of Payments.

 

A.        Section 2.4 is hereby modified by deleting the phrase “Participant
terminates Employment” in the two places it appears therein, and substituting
the following language in both places:

 

Participant’s Separation from Service

 

B.

The following subsection c is hereby added to Section 2.4:

 

(c)       Notwithstanding the foregoing provisions of this Section 2.4, benefit
distributions to a “Specified Employee” may not begin earlier than the date
which is six months after the date of the Specified Employee’s Separation from
Service (or, if earlier, the Specified Employee’s date of death). A Specified
Employee is an employee who meets the definition thereof set forth in Code
Section 409A(a)(2)(B).

 


--------------------------------------------------------------------------------



 



 

2.             Small Benefits. Section 2.8 is hereby deleted in its entirety,
and the following language is substituted in its place:

 

When an Employee incurs a Separation from Service or dies, if the Actuarially
Equivalent lump sum present value of his or her Vested Retirement Benefit or
Spousal Death Benefit is less than $10,000.00, the Employee (or, if the Spousal
Death Benefit is payable, his or her surviving spouse) shall be paid such lump
sum present value in lieu of the periodic payments that would otherwise be paid.
This lump sum payment shall be made as soon as administratively feasible after
the Employee’s death or Separation from Service. Notwithstanding the foregoing,
if the Employee is a Specified Employee, the lump sum payment shall be made no
earlier than the date which is six months from the date of the Specified
Employee’s Separation of Service (or, if earlier, the Specified Employee’s date
of death).

 

3.             Discretionary Benefits. The following language is hereby added to
the end of Section 2.10:

 

The Board of Directors may not accelerate the time or schedule of payments due
under the Plan, except as provided in regulations by the Secretary of the
Treasury (“Secretary”).

 

4.

Glossary. The Glossary in Article Seven is amended as follows:

 

A.           The phrase “termination of Employment” is hereby deleted from the
definition of Early Retirement Date and the phase “Separation from Service” is
substituted in lieu thereof.

 

B.            The phrase “ceases to be an Employee” is hereby deleted from the
definition of Employment and the phrase “incurs a Separation from Service” is
substituted in lieu thereof.

 

C.            The following definition of”Separation from Service” is hereby
added to the Glossary after the definition of RBL SERP and before the definition
of Service:

 

Separation from Service has the meaning as determined by the

Secretary pursuant to Code Section 409A(a)(2)(A).

 

5.

Tax Law Compliance. Section 5.12 is hereby added to the Plan:

 

5.12          Tax Law Compliance. The Company intends that the Plan shall comply
at all times with Code Section 409A, the regulations

 

2

 


--------------------------------------------------------------------------------



 



 

promulgated thereunder, and any and all other federal tax law authority
applicable to the Plan. Any portion of the Plan which is contrary to or
inconsistent with Code Section 409A, the regulations promulgated thereunder, and
any other federal tax law authority applicable to the Plan shall be null and
void. The remaining portions of the Plan shall be interpreted and applied in
accordance with Code Section 409A, the regulations promulgated thereunder, and
any other federal tax law authority applicable to the Plan.

 

6.

Effective Date. This First Amendment to the Plan shall be effective January 1,

2005.

 

IN WITNESS WHEREOF, the Parent Company has caused this Second Amendment to the
Plan to be executed as of the date first written above.

 

LABORATORY CORPORATION OF

AMERICA HOLDINGS

 

 

By:

/S/ BRADFORD T. SMITH

 

 

Bradford T. Smith, Executive Vice President

 

 